 

Case 1:19-cv-00315-JMC Document 33 Filed 09/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STEPHEN WIEGMANN *
- *

Plaintiff, : Case No: 1:19-ev-00315
Vv, *
: *
BYRON'S SUBS, INC., ET AL. *
‘ *
Defendants. . *

RRR REAR ERERE RR ERE ERE RRERE REE EERE TREE REE RE SEER IAI EEN ER ERE

ORDER

Pending before the Court is the Parties’ Joint Motion for Judicial Approval Of The Parties’
Settlement Agreement (“Joint Motion”). After careful consideration and review of the Parties’
Joint Motion and the Settlement Agreement and Full and Final Release of Claims (“Settlement
Agreement”), it is hereby:

ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable
resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

FURTHER ORDERED, that the Court shall retain jurisdiction over this case until the
Defendants’ payments are made pursuant to the Settlement Agreement and the Settlement
Agreement and General Release executed by the Parties;

| FURTHER ORDERED, Plaintiff shall promptly advise the Court after payment has been
received and the funds have fully and unconditionally cleared;

FURTHER ORDERED, that provided the Defendants make payment under the
Settlement Agreement and Full and Final Release of Claims, Plaintiff’s claims shall be

DISMISSED with prejudice; and that the Clerk of the Court will CLOSE this case.
 

Case 1:19-cv-00315-JMC Document 33 Filed 09/16/19 Page 2 of 2

 

Date:

 

Hh. J. Matk Coulson
UsS. Magistrate Judge, District of Maryland

Serve All counsel (via ECF)
